— Order of the Supreme Court, New York County, entered April 25, 1980 which denied plaintiff’s motion for summary judgment against defendant Furlong, unanimously reversed, on the law, without costs, and *804the motion granted. Examination of defendant Furlong’s papers discloses that she does not deny executing the two promissory notes in question and making a payment on one of them, or dispute that the notes are in default and unpaid. Accordingly, plaintiff has established a prima facie case for summary judgment against said defendant (Seaman-Andwall Corp. v Wright Mach. Corp., 31 AD2d 136, affd 29 NY2d 617; Hogan & Co. v Saturn Mgt., 78 AD2d 837). Her vague allegations of wrongdoing by the codefendant corporation and third-party defendants do not give rise to a defense against plaintiff (Russell v Freer, 56 NY2d 67, 70-71). Such allegations do not support defendant Furlong’s request for disclosure pursuant to CPLR 3212 (subd [f]). Defendant’s affidavit does not indicate that “facts essential to justify opposition [to the motion] may exist”. As such, the affidavit fails to comply with the requirements of that section. Defendant Furlong’s bald assertion that plaintiff’s agents may have helped the codefendant and third-party defendants perpetrate a fraud upon her is speculative and insufficient. CPLR 3212 (subd [f]) should not be employed as a means of embarking upon a “fishing expedition” (see Auerbach v Bennett, 47 NY2d 619, 636) to explore the “possibility” of fashioning a defense against plaintiff. Concur — Birns, J.P., Sullivan, Markewich, Bloom and Fein, JJ.